Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000335
                                                         28-OCT-2016
                                                         12:40 PM

                           SCWC-14-0000335

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                   STATE OF HAWAIʻI, Respondent,

                                   v.

                RITALYNN MOSS CELESTINE, Petitioner.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-14-0000335; CASE NO. 1DTA-13-00956)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner’s application for writ of certiorari, filed

 on September 16, 2016, is hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be

 heard in this case.   Any party may, within ten days and pursuant

 to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

 for retention of oral argument.

           DATED: Honolulu, Hawaiʻi, October 28, 2016.

                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson